Case: 10-30571    Document: 00512246020    Page: 1   Date Filed: 05/17/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                               May 17, 2013
                               No. 10-30571
                                                               Lyle W. Cayce
                                                                    Clerk




UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

ARMARCION HENDERSON,

                                        Defendant-Appellant.




                Appeal from the United States District Court
                   for the Western District of Louisiana
                             No. 5:09-CR-111-1




                       ON REMAND FROM
            THE SUPREME COURT OF THE UNITED STATES
     Case: 10-30571       Document: 00512246020         Page: 2     Date Filed: 05/17/2013

                                       No. 11-60272

Before SMITH, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*


       This court affirmed the judgment of sentence. United States v. Henderson,
646 F.3d 223 (5th Cir. 2011). The Supreme Court reversed and remanded. Hen-
derson v. United States, 133 S. Ct. 1121 (2013).
       On remand, we directed the parties to file letter briefs stating what action
this court should take on remand. Both the government and the defendant
request that we vacate the sentence and remand for resentencing. We therefore
VACATE the judgment of sentence and REMAND for resentencing. We express
no view on what decisions the district court should make on remand.
       The mandate shall issue forthwith.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2